Citation Nr: 1737632	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  13-04 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent prior to June 15, 2015 and in excess of 20 percent therefrom for residuals of right foot injury.

2.  Entitlement to an initial compensable evaluation for residuals of fractured nasal cartilage.

3.  Entitlement to a total disability evaluation based on individual unemployability due to service connected disability (TDIU).

4.  Entitlement to service connection for sinus disability to include sinusitis and allergic rhinitis.

5.  Entitlement to service connection for eye infection to include allergic conjunctivitis.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to October 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2010 and March 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In July 2015, the Board remanded the issues of entitlement to an increased evaluation for right foot disability and TDIU.

The Board acknowledges that additional VA treatment record were associated with the claims file after the most recent Statement of the Case and/or Supplemental Statement of the Case.  However, because these records reflect ongoing treatment and do not address the etiology of the allergic rhinitis or allergic conjunctivitis disorders, the records are cumulative in substance of treatment records previously considered by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board finds that the records are not pertinent to the appeal and, thus, referral to the AOJ for consideration in the first instance is not required.  38 C.F.R. §§ 19.31, 20.1304(c).

Additionally, during the Board's review of the instant appeal, VA received the Veteran's VA Form 9 on other matters (i.e. service connection for disabilities of the low back, right hip, right knee, and post traumatic stress disorder).  See VA Form 9 (August 2017).  Because there is no clear indication that the AOJ has completed its work on those matters and given that the appeal has not been transferred or certified to the Board for consideration, the Board will not address these other claims in this decision.

The issue of entitlement to an evaluation in excess of 10 percent prior to June 15, 2015 and in excess of 20 percent therefrom for residuals of right foot injury and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Residuals of fractured nasal cartilage are not manifested by greater than 50 percent obstruction of the nasal passage on both sides, or complete obstruction of one side, or other compensably disabling symptomatology.

2.  Sinus disability to include sinusitis and allergic rhinitis is not attributable to service to include fractured nasal cartilage.

3.  Eye infections to include allergic conjunctivitis are not attributable to service to include fractured nasal cartilage.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability evaluation for residuals of fractured nasal cartilage are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.97, Diagnostic Code 6599-6502 (2016).

2.  The criteria for service connection for service connection for sinus disability to include sinusitis and allergic rhinitis are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

3.  The criteria for service connection for service connection for eye infections to include allergic conjunctivitis are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify has been met.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also met its duty assist the Veteran.  VA obtained the Veteran's service treatment records (STRs) along with all other relevant medical treatment records identified by the.  These records have been associated with the claims file.  VA further afforded the Veteran appropriate VA medical examinations, which are adequate.  The Veteran has not identified any outstanding evidence that could be obtained to substantiate his claim; the Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claim.

II.  Claims for Increase

The Veteran seeks a compensable initial evaluation for residuals of fractured nasal cartilage.  See Rating Decision (March 2015); Notice of Disagreement (June 2015); and VA Form 9 (January 2017).
Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

The Veteran's residuals of fractured nasal cartilage are rated under Diagnostic Code 6599- 6502.  Under 38 C.F.R. § 4.27, when a disability is unlisted, a Diagnostic Code number will be "built-up" by using the first two digits of the Diagnostic Code for the most closely analogous disability, followed by the digits "99."  Hyphenated codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  Here, the Veteran's disability is rated by analogy to deviated nasal septum under Diagnostic Code 6502.

Diagnostic Code 6502 (traumatic deviation of the nasal septum) provides for a single 10 percent rating where there is a 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  38 C.F.R. §4.97, Diagnostic Code 6502.

Analysis:  Fractured Cartilage (Broken Nose)

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against a compensable evaluation for residuals of fractured nasal cartilage (broken nose).  Neither the lay nor the medical evidence more nearly reflects the schedular criteria for a compensable disability evaluation.  38 C.F.R. §§ 4.7, 4.97, Diagnostic Codes 6599-6502.

Report of VA examination dated in March 2015 reflects that the Veteran does not have greater than 50 percent obstruction of the nasal passage on both sides, complete obstruction of one side, permanent hypertrophy of the nasal turbinates, nasal polyps, or a granulomatous condition.  Also, there were no scars although a slight prominence at the bridge of the nose to the right was shown as a residual of healed traumatic dislocation of the nasal cartilage from the bony septum.  The examiner noted "Mild cartilaginous prominence to the right is consistent with history of a broken nose."  The examiner indicated that there was no disfigurement.  There was no functional impact due to the condition.

The Board accepts that the Veteran is competent to report that his disability is worse.  Layno, supra.  However, the evidence does not more nearly reflect the criteria required for a compensable evaluation at any time during this appeal.  38 C.F.R. § 4.7.  Generally, whether a disability meets the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence.  Although the Veteran believes he meets the criteria for a higher disability rating, the medical findings do not meet the schedular requirements for a compensable evaluation as they do not show nasal passage obstruction, which is required for a compensable evaluation under the schedule.

To the extent that the Veteran may believe that he has nasal obstruction and, thus, warrants the assignment of a compensable evaluation, the Board finds that he is not competent to provide a medical opinion on such as he lacks the requisite medical expertise-it is noted that the percentage of obstruction would not be susceptible to lay observation.  See Jandreau v. Nicholson, 492 F.3d. 1372 (2007).  Moreover, although the Veteran obtained a private medical opinion linking many disorders to service injuries, the opinion does not address whether there is objectively nasal obstruction.  As such, this opinion has no probative value for the purpose of assigning a disability evaluation under the Rating Schedule.

To the extent that the Veteran contends that he has allergic rhinitis and/or allergic conjunctivitis as a residual of his in-service nasal cartilage injury, the Board observes that service connection is not warranted for these disorders as explained below.  Therefore, a separate compensable rating is not warranted for these disorders.

The Board has considered whether a compensable evaluation may be assigned under any other potentially applicable provision, but finds that there is no basis to assign a compensable evaluation under any other schedular criteria.  Other than a mild prominence of the nasal bridge, which has no functional impact or disfigurement, there is no residual of the injury.  As indicated above, the percentage ratings contained in the Rating Schedule are intended to compensate for impairment in earning capacity and, here, no such impairment from mild prominence of the nasal bridge is demonstrated by the evidence of record.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Also, there is no basis to stage the rating as the evidence shows no distinct period where the disability exhibited symptoms that would warrant a different rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service-connected disability exhibits symptoms that would warrant different ratings); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).

Accordingly, the claim is denied.  As the evidence is not roughly in equipoise, there is no doubt to resolve.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3, Gilbert, supra.


III.  Claims for Service Connection

The Veteran seeks service connection for allergic rhinitis and allergic conjunctivitis, initially claimed as "sinus and eye infection."  See VA Form 21-526b (July 2013).

Legal Criteria

Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in- service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.

Except as provided in 38 C.F.R. § 3.300(c), disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  This includes any increase in disability (aggravation).  Service connection can be granted for disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  When aggravation of a veteran's non- service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen, supra.
Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the claims for service connection for sinus disability (to include sinusitis and allergic rhinitis) and eye infections (to include allergic conjunctivitis).  A chronic disability of the sinuses is not shown in service to include chronic sinusitis and chronic allergic rhinitis.  In fact, objective findings for chronic sinusitis are not shown at any time during this appeal and, although the diagnosis for allergic rhinitis is well-established, the more persuasive evidence of record shows that it is not attributable to service to include in-service injury (fracture) to the nasal cartilage.  Also, a chronic infection of the eyes is not shown in service to include allergic conjunctivitis; and the more persuasive evidence of record shows that the current findings for allergic conjunctivitis are not attributable to service to include service-connected nasal cartilage fracture.

STRs reflect that the Veteran presented following a bar fight in November 1977 with nose pain.  A medical board report dated May 1980 reflects a past medical history for fractured nose and deviated nasal septum that causes some difficulty breathing.  No x-ray studies are associated with the findings.  Report of separation examination dated in October 1980 reflects normal clinical evaluation of the sinuses, nose, and eyes although nasal deformity was noted (a diagram indicated right upper bridge area).

Report of VA examination dated in April 1981 reflects that a review of systems showed specifically no nasal obstruction, nasal discharge, or conjunctivitis.  VA treatment records dated in 1997 include an undated note showing a medical history for "hay fever" (i.e. nasal allergy), but no date of onset or etiology was mentioned.  Allergic rhinitis is documented in VA treatment records as early as 2005and allergic conjunctivitis as early as June 2009, but these records do not address the etiology of those problems.

Report of VA examination dated in February 2015 reflects an evaluation of the Veteran by a doctor of optometry.  The diagnosis was allergic conjunctivitis-with date of onset 2000 per Veteran.  By history, the Veteran had itching eyes for many years (15-20 years) and used allergy drops for last few years.  The examiner opined that the condition was less likely than not incurred in or caused by the claimed in-service injury.  The examiner explained that the Veteran does not have an eye infection, but rather has noninfectious allergic conjunctivitis.  The examiner indicated that allergic conjunctivitis is "caused by environmental factors" and not injury to the nose or deviated septum.

Report of VA examination dated in March 2015 reflects an evaluation by an osteopathic physician.  The diagnoses were allergic rhinitis, which was originally diagnosed in 2005, and fractured nasal cartilage.  By history, the Veteran sustained a fractured nose in service from a bar room fight that caused a slight deviation of the nasal septum.  The examiner noted that the Veteran had not been diagnosed with "sinus infection" in the past although the Veteran claimed to have this secondary to his nasal cartilage fracture.  The examiner further noted that the record demonstrates no treatment for chronic sinusitis in service or since service; but rather, the Veteran was diagnosed with and treated for allergic rhinitis in recent years, "which is unrelated to any infectious process."  The examiner opined that allergic rhinitis is not attributable to service.  His rationale was that:

Allergic rhinitis is a systemic condition due to an interaction between hereditary disposition and environmental exposures, which results in systemic histamine release, inflamed nasal mucosa and subsequent runny, stuffy nose.  A review of current medical literature is silent for any mechanism by which deviated nasal cartilage may cause or aggravate allergic rhinitis beyond its normal, natural progression.  OTHER COMMENTS:  The "deviated nasal septum" referred to in the veteran's STR is the traumatic dislocation of cartilaginous portion of the septum from the bony nasal septum resulting in the slight prominence seen at physical examination and not deviated bony nasal septum, a much more serious condition.

Neither the Veteran's STRs nor the VA medical opinions dated in 2015 support the Veteran's theory that he has sinusitis and/or conjunctivitis attributable to his fractured nasal cartilage in service.  This evidence is highly probative as it was prepared by skilled medical professionals examining the Veteran, and after review of the claims file with respect to the VA medical opinions.

The Board has considered the May 2015 "Report of Consultation and Examination" prepared by P.Y, a chiropractor, which reflects that this consultation was obtained for the purpose of supporting the Veteran's claims for service connection.  The chiropractor opined that that the Veteran had a nasal fracture in service with deviated septum, which affects his breathing and "contributes substantially to non-allergy sinusitis."  The chiropractor diagnosed the Veteran with "Status post nasal fracture with deviated nasal septum manifesting in sinusitis."

Although the private medical opinion supports the claims, the Board finds that the medical opinion of P.Y. has little probative value.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).

For the following reasons, the Board finds that the medical opinion of P.Y. has diminished probative value.

First, there is no indication that the P.Y. reviewed the pertinent medical records to include the Veteran's STRs.  It appears that the doctor relied entirely on the medical history as provided by the Veteran.  A bare transcription of lay history is not transformed into competent medical evidence simply because it was transcribed by a medical professional, whether that professional is a VA or private physician.  LeShore v. Brown, 8 Vet. App. 406 (1995).  In this case, although the presence of deviated nasal septum is noted in the Veteran's medical board evaluation dated in May 1980, there is no indication in the medical evidence of record (other than P.Y.) that the Veteran has ever had sinusitis, which is a bacterial infection of the sinuses.  A review of the systems by a private physician in January 2011 shows that there was no sinus infection and that the Veteran denied any past or present eye infection.  VA treatment records similarly show no diagnoses for sinusitis, chronic or acute.

Second, the private medical opinion of P.Y. is that of a chiropractic doctor without any particular expertise in diseases or disabilities of the respiratory system to include the sinuses; but rather, P.Y. was trained in the diagnosis and manipulative treatment of misaligned joint or mechanical disorders.  As such, the matters here appear to be outside his field of expertise and knowledge.

Third, P.Y.'s medical opinion included no objective findings from any examination of the sinuses and no sinus x-rays to support his diagnosis of chronic sinusitis, which notably is not corroborated by any other medical professional treating the Veteran.

Fourth, P.Y. gave no explanation for the conclusion that the Veteran has/had sinusitis or that this was related to his nasal fracture in service.  See Sklar v. Brown, 5 Vet. App. 140 (1993) (the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion).

In contrast, the VA medical opinion on sinusitis/rhinitis was prepared by a medical doctor with general knowledge, skill, and expertise in common disorders of the bodily systems, such as, sinusitis.  Also, the VA medical opinion on sinus disorders reflects a review of the claims file and the report cites to specific information in the claims file unlike the private medical opinion.  Lastly, the VA medical opinion includes a complete medical rational for the conclusions reached.

Additionally, the Board finds that the 2015 VA medical opinions for the sinuses and eyes are more persuasive than the Veteran's uncorroborated medical opinion.  The Veteran is not competent to opine on the etiology of his sinus symptoms and eye itching as he lacks the requisite medical expertise and because it is not susceptible to lay observation.  See Jandreau, supra.  The Veteran has not provided a favorable medical opinion linking or attributing his allergic conjunctivitis to nasal cartilage fracture in service.  Also, neither the lay nor the medical evidence of record, setting aside P.Y.'s unsupported medical opinion, shows that the allergic rhinitis and/or allergic conjunctivitis are aggravated (permanently worsened) by service-connected nasal cartilage fracture.

On balance, the weight of the evidence is against the claims.  As the evidence is not roughly in equipoise, there is no doubt to resolve.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3, Gilbert, supra.


ORDER

A compensable evaluation for residuals of fractured nasal cartilage is denied.

Service connection for sinus disability to include sinusitis and allergic rhinitis is denied.

Service connection for eye infection to include allergic conjunctivitis is denied.


REMAND

A remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand.  Where remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

First, report of VA examination dated in August 2015 is inadequate.  The report does not comply with the Board's July 2015 remand directives.  The examiner did not review the claims file or consider the other foot diagnoses of record as requested by the Board.  Also, the examiner did not indicate the severity of residuals of right foot injury based on current examination findings and the other clinical evidence of record.  The VA examiner reported that the Veteran's condition was "currently asymptomatic" on VA examination in August 2015, and this is exactly why it is important for an examiner to have reviewed the Veteran's documented medical history and treatment-which was not done in this case-in order to fully evaluate the functional impact of a disability and to ensure that VA adjudicators have the necessary medical information to assign a proper disability evaluation.

Second, the Board directed that the AOJ provide notice to the Veteran of the evidence and information necessary to substantiate a claim for TDIU.  A review of the claims file reflects no indication that the requested notice letter was issued to the Veteran.

Thus, in view of the above, the Board finds there has not been substantial compliance with the requirements articulated in the Board's prior remand decision.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should provide to the Veteran a letter notifying him of the evidence and information necessary to substantiate his TDIU claim and afford him an opportunity to identify any outstanding evidence in support of that claim.

2.  The AOJ should obtain all pertinent updated treatment records and associate these with the claims file.

3.  The Veteran should be scheduled for a VA examination of the feet to ascertain the severity of his service-connected residuals of right foot injury using the most recent Disability Benefits Questionnaire for Foot Conditions.  The claims file must be reviewed and the review noted in the report.  All symptoms should be identified along with their frequency, duration, and severity.  All clinical findings should be reported in detail to include the functional impact.

Following examination and review of the claims folder, the examiner should provide/address the following:

(a)  Identify all current disorders of the right foot, and indicate whether he has hallux limitus - functional right, osteoarthritis, enthesopathy, exostosis toe right foot, and onychomycosis, which is indicated in other medical evidence of record; 

(b)  Indicate whether any currently shown disorders of the right foot are proximately due to or aggravated (i.e. worsened beyond the normal progress of the disorder) by the in-service right foot crush-type injury; 

(c)  Describe all current manifestations of the Veteran's right foot injury; 

(d)  Identify the severity of any residuals of the Veteran's right foot injury as moderate, moderately severe, or severe; and

(e)  Address whether it is as likely as not that the Veteran's mycotic toenails of right foot shown during this appeal are as likely as not related to the in-service crush injury of the right forefoot.

Also, the examiner should address the functional impact of residuals of right foot injury for the purpose of evaluating entitlement to TDIU. 

(a)  The examiner should obtain a history from the Veteran on his day-to-day activities to include hobbies, housework, yardwork, community involvement, and driving.

(b)  The examiner should ask the Veteran to describe in his own words the functional impact of his right foot disorder on his ability to engage in substantially gainful work.  The Veteran's response should be recorded in the report.

(c)  Considering the Veteran self-report, coupled with the current examination findings and review of any pertinent clinical records, the examiner should indicate the objective functional effects of the Veteran's service connected disorder of the right foot on his ability to perform the physical and mental acts required for employment.

(i)  With regard to physical acts, the examiner should address functions of the upper and lower extremities to include the ability to sit, stand, walk, bend, carry, lift, grasp, pull and push.  The examiner should indicate whether the Veteran can lift, carry, push, or pull objects weighing up to 10 pounds and, if not, why.  Please, do not state generically that the Veteran has "difficulty with prolonged standing, sitting, and walking," but rather provide specific details, as appropriate, that identify the frequency, duration, and/or severity of any limitation arising from the service-connected foot disorder(s).

(ii)  With regard to mental acts, the examiner should address functions of the mind to include concentration, focus, attention, and memory.  The examiner should indicate whether the Veteran displays objective signs of sleep impairment and, if so, whether this is due to service connected disorder(s) of the right foot.

(iii)  The examiner should indicate the effect, if any, of the Veteran's medications and/or treatment for the right foot on his ability to perform the physical and mental acts required for employment.

(iv)  The examiner should indicate whether the Veteran has had any medical restrictions imposed on his activities due to service-connected right foot disorder(s).

The examiner should refrain from commenting on whether the Veteran is employable.

4.  After ensuring any other necessary development has been completed, the AOJ should readjudicate the claims.  The AOJ should specifically consider whether a separate disability evaluation is warranted for mycotic nails of the right foot as secondary to service-connected residuals of right foot injury.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


